UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RANDOLPH S. KOCH,                   )
                                    )
             Plaintiff,             )
                                    )
      v.                            )                         Civil No. 06-0656 (PLF)
                                    )
MARY L. SCHAPIRO                    )
 Chairman, Securities and           )
 Exchange Commission,               )
                                    )
             Defendant.1            )
____________________________________)

                                              ORDER

               For the reasons explained in the Memorandum Opinion issued this same day, it is
hereby

               ORDERED that defendant’s motion for summary judgment [40] is GRANTED

and the Court will enter judgment for the defendant on all claims; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                              /s/______________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: March 23, 2010




         1
             The Court has substituted Chairman Mary Schapiro as defendant in place of
former Chairman Christopher Cox pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure.